Citation Nr: 1820062	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-35 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, right shoulder.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for carpal tunnel syndrome in the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In cases involving 1151 claims, the Board is required to review any informed consent documentation regarding the claimed VA treatment.  However, the record does not contain actual informed consent forms notifying the Veteran of the expected benefits and reasonably foreseeable associated risks in regard to his surgery and subsequent medical treatment.

During his April 2017 Board hearing, the Veteran testified that Dr. Gibson tested him for carpal tunnel syndrome.  See Hearing Testimony entered in Caseflow Reader in April 2017 at 16.  According to the Veteran, the examiner pushed on his fingers and said "no, this is not carpal tunnel, this is something else, they, they did something in your shoulder."  See id.  The Veteran also testified that he obtained physical examinations through his employer's physicians.  See id. at 10.  However, neither Dr. Gibson's records nor the private employers records have been associated with the file.  

In December 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his shoulder arthritis.  See VA examination entered in Caseflow Reader in December 2012 at 35.  The examiner diagnosed the Veteran with degenerative arthritis AC joint.  However, the examiner did not opine as to whether the Veteran's current right shoulder degenerative arthritis is related to the complaints noted on the Veteran's STRs (which show that a diagnosis of rheumatoid arthritis was suspected at the time).  The Board finds that an addendum opinion from the examiner is necessary to determine whether there is a nexus between the current diagnosis and the in-service injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding VA and private treatment records to include medical records from his former employer, Dr. Gibson, and any other relevant evidence pertaining to his claims.  Associate any outstanding records with the claims file.

2.  Obtain the informed-consent form(s) concerning the surgical procedure performed at the Phoenix VA Medical Center (VAMC) in January 2010.  

3.  Obtain an addendum opinion from the December 2012 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine whether there is a nexus between in-service complaints and the current diagnosis of a shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  Adequate reasons and bases for any opinion must be provided. 

3.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case, and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




